Citation Nr: 0309446	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  01-00 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel





The veteran served on active duty from October 1996 to 
September 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision that denied 
service connection for a psychiatric disability and a back 
disability.  Following the RO's notification of that decision 
in April 2000, the veteran filed a Notice of Disagreement 
(NOD) in November 2000 with respect to the psychiatric 
disability only, and the RO issued a Statement of the Case 
(SOC) in December 2000.  The veteran filed a Substantive 
Appeal in January 2001, and a supplemental statement of the 
case (SSOC) was issued in January 2002.  

In August 2002, the Board determined that further evidentiary 
development was warranted, and undertook such development 
pursuant to 38 C.F.R. § 19.9 (2002).  Pursuant to that 
development, additional evidence has been added to the claims 
file, including outpatient records from the VA medical center 
in Washington, D.C., and an addendum VA medical opinion dated 
in April 2003.  The Board notes that the provision of 
38 C.F.R. § 19.9 essentially conferring upon the Board 
jurisdiction to adjudicate claims on the basis of evidence 
developed by the Board, but not reviewed by the RO, has 
recently been held to be invalid.  Disabled American Veterans 
v. Secretary of Veterans Affairs, No. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  However, in view of the favorable 
disposition that follows, the Board finds that there is no 
prejudice to the veteran in deciding the matter on appeal 
rather than returning the claims file to the RO for 
consideration of the new evidence.  See Bernard v. Brown, 4 
Vet. App. 394 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.  

2.  The record contains persuasive medical evidence that the 
veteran has a depressive disorder that is related to his 
stressful experiences in service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a 
depressive disorder have been met.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above, and in view of 
the Board's favorable disposition of the appeal, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on the claim has been accomplished.


II.  Background

The veteran's service medical records show a normal 
psychiatric examination at his enlistment examination in 
October 1996.

In September 1998, the veteran was seen by a medical officer 
at the request of his Executive Officer for an evaluation due 
to "stress".  It was noted that the veteran had been in 
service for two years and had been aboard the USS Juneau 
since March 1997.  He reported that he was in the deck 
division and that the people he worked with "bother[ed]" 
him to the extent that he no longer felt like he could 
continue without it being detrimental to him "emotionally".  
His supervisors relayed that he was a diligent worker, but 
had alienated himself socially from his co-workers by 
preferring to be alone.  He denied suicidal or homicidal 
ideation or hallucinations, and expressed his desire to be 
separated from the military.  His assessment was rule out 
adjustment disorder.

A couple of days later, in September 1998, the veteran 
underwent a mental health evaluation performed by a 
psychology intern and a staff licensed social worker.  The 
veteran complained that he had a problem getting along with 
people and did not like to socialize with people.  He 
reported experiencing a tremendous amount of stress on the 
ship due to his coworkers giving him a hard time by picking 
on his accent, yelling his name, and being rude to him.  He 
reported a decrease in motivation with difficulty 
concentrating, sadness, anxiety and nervous stomach in the 
context of being on the ship.  He said he got stressed and 
upset when his shipmates asked him to join them in social 
events.  He felt that people did not like him because he 
declined their offer and, in return, got harassed.  He 
reported two incidents where he almost got in fights with a 
Petty Officer 1st and 2nd class.  He said that being around 
people generally, and especially on the ship, bothered him.  
He said he had never been in an intimate relationship with 
anyone, nor did he ever desire to be in such a relationship.  
He denied any prior or current suicidal or homicidal 
thoughts.  He did not feel that being transferred to another 
workspace or different ship would alleviate his problems.  He 
had no significant medical history or problems.  He was 
assessed as having relationship problems not otherwise 
specified, personality disorder not otherwise specified with 
avoidant and scizophoid features.  It was recommended that 
the veteran be administratively separated from service on the 
grounds that he was not mentally ill, but manifested a 
longstanding disorder of character and behavior that was of 
such severity as to render him incapable of serving 
adequately in the Navy.  He was judged to represent a 
continuing danger to self or others if retained in the Naval 
Service.  His psychosocial and environmental problems were 
related to the military and work environment of interacting 
with people on a daily basis in close parameter.

A memorandum, dated in September 1998, and signed by a staff 
psychologist, contains a primary diagnosis of personality 
disorder not otherwise specified with avoidant and schizoid 
features.  This diagnosis is also reflected on the veteran's 
September 1998 separation examination report.

In October 1998, the veteran filed a claim for service 
connection for a "disorder".

The veteran reported during a VA psychiatric examination in 
December 1999 that his social functioning was completely 
normal in his native country, but he seemed isolated in the 
United States.  He also noted that as soon as prospective 
employers find out he was given an early discharge from 
service because of a personality disorder, they don't want to 
hire him.  He said he was last employed eight months earlier 
checking and x-raying bags at an airport, but quit because 
someone in his carpool smoked.  He said he had had no job-
related problems.  The examiner concluded that the veteran 
was an unemployed immigrant from a foreign culture who did 
not have a mental disorder.

In a February 2000 rating decision, the RO denied the 
veteran's claim for service connection for a mental disorder.

In July 2000, the veteran underwent a VA examination by a 
psychiatrist who had reviewed the veteran's in-service 
psychiatric evaluation.  The psychiatrist relayed the 
veteran's report of being happy about entering service and 
trying for the first three to four months on a navy ship to 
get along with others.  However, the veteran felt 
increasingly harassed and picked on by one group of shipmates 
on a daily basis, which kept him from doing his work.  He 
said he became sad and depressed as well as hopeless about 
his situation and was at times afraid to sleep because he 
thought they might do something to him.  He denied 
experiencing any of these types of symptoms prior to service.  
He finally wrote a letter to his Executive Officer hoping for 
help and was referred for psychological evaluation.  He has 
continued to feel sad, hopeless and avoids people at home and 
at work.  He was at that time employed part time as a 
security guard.  The examiner assessed the veteran as having 
a depressive disorder, present illness, and encouraged 
treatment and medication.  She also said that she had written 
a letter documenting initiation of the veteran's symptoms 
after his initial experience in the military resulting in 
depression and anxiety\present illness\avoidant behavior, 
after feeling repeatedly harassed.  She said that symptoms 
were not present before service and noted that the veteran 
continued with symptoms of depression and difficulty 
trusting/associating with people ever since.  The examiner 
opined that the veteran symptoms were "svc" and should be 
given reconsideration as such.

The VA staff psychiatrist who performed the July 2000 
evaluation followed up in a July 2000 letter by stating that 
she evaluated the veteran during his first few months in 
service and that the veteran had tried getting along and 
being with others; however, due to feelings of harassment and 
being picked on, the veteran began to be increasingly 
sad/depressed, anxious and paranoid about others and what 
they might do.  She said that since service the veteran has 
continued to be depressed and afraid/avoidant of others.  She 
went on to say that the veteran did not have significant 
avoidant or schizoid features before the military and opined 
that his current symptoms were related to his military 
experience and should be considered for service.

During a follow-up evaluation by the VA staff psychiatrist in 
August 2000, the psychiatrist relayed that the veteran needed 
more time to think about taking medication and did not 
believe it would make a lasting change.  She noted that the 
veteran still had anhedonia (total loss of feeling of 
pleasure in acts that normally give pleasure, Dorland's 
Illustrated Medical Dictionary, 28th edition, 83 (1994)), and 
reported that he did not enjoy talking to people.  She said 
he encountered difficulty with trust and denied having these 
difficulties prior to service.  She added that the veteran 
had agreed to a referral for psychological testing to help 
clarify a diagnosis of depression versus psychotic process.  

Records show that the veteran was scheduled to undergo a 
psychiatric board evaluation by a panel of three in February 
2001, but failed to report to the evaluation. 

The veteran presented to a VA medical facility in September 
2001 for blood test results.  He was noted to have a past 
history of depression and was considering medication.  

In April 2003, the veteran's claims file was referred to the 
veteran's treating VA physician who examined him in July 
2000, for the purpose of reviewing his claims file and 
issuing an addendum opinion.  In an April 2003 addendum 
opinion, the examiner said that the last contact she had with 
the veteran was at the July 2000 examination at which time 
his diagnoses included depression and paranoia.  She said 
that these symptoms were precipitated by his experience in 
service and did not exist prior to service.  She said that it 
was her opinion at that time that the veteran's symptoms of 
depression, fear, avoidance and mistrust of others were 
related to his military experience and "that the diagnosis 
that he obtained in the military and current symptoms 
afterwards were as likely as not to be related to his 
military service as they did not exist before his entering 
service."  She went on to opine that "his symptoms were 
related to his military experience and exacerbated by it and 
should be considered for service connection."  



II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain diseases, such as psychoses, 
are presumed to be service-connected if manifest to a 
compensable degree (10 percent for a psychosis) within one 
year of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

The Board notes that the one-year presumption for service 
connection for psychoses does not apply here since there is 
no evidence that the veteran has or ever has had a psychosis.  
Neither his in-service diagnosis of personality disorder with 
avoidant and schizoid features (not considered a disability 
for VA compensation purposes, see 38 C.F.R. §§ 3.303(c) and 
4.9) nor his present diagnosis of depression indicates a 
psychotic disorder.  Hence, service connection on a 
presumptive basis, under the provisions of 38 U.S.C.A. § 1112 
and 38 C.F.R. §§ 3.307, 3.309, is not available to the 
veteran.  That notwithstanding, service connection may still 
be established on a direct basis if supported by sufficient 
evidence of a medical nexus between a current psychiatric 
disability and service.  

The veteran's service medical records show that he was 
referred to a medical officer in September 1998 for 
"stress" and complained that his coworkers "bothered" him.  
His supervisors reported that he was a diligent worker, but 
had alienated himself from his coworkers.  According to these 
service records, the veteran's difficulty interacting with 
his fellow servicemen made him sad and anxious with decreased 
motivation.  In September 1998, he was separated from service 
due to these symptoms and was diagnosed as having a 
personality disorder not otherwise specified with avoidant 
and schizoid features; as indicated above, such a condition 
is not considered a disability for VA purposes and provides 
no basis for a grant of service connection.  The Board also 
notes that no mental illness was diagnosed on separation from 
service on VA examination in December 1999.  

However, a VA staff psychiatrist that examiner the veteran in 
July 2000 diagnosed depressive disorder, which she related to 
service.  In a separate letter in July 2000, the July 2000 
examiner explained that due to feeling harassed and picked on 
by his fellow servicemen, the veteran began to be 
increasingly sad/depressed, anxious and paranoid about the 
others and what they might do.  The examiner noted that the 
veteran did not have significant avoidant or schizoid 
features prior to service and opined that his current 
symptoms were related to his military experience and should 
be considered for "svc".  She reiterated this in an 
addendum April 2003 opinion by stating that after service the 
veteran continued to feel depressed, afraid, avoidant of 
others and not trusting of others due to his experience in 
service aboard a ship.  She said it was her opinion that the 
symptoms he was experiencing in 2000 were related to his 
military experience and that the diagnosis that he obtained 
in the military, and current symptoms afterwards, were as 
likely as not related to his military service as they did not 
exist prior to service.

The Board finds that the foregoing medical evidence 
constitutes persuasive evidence that the veteran has a 
present psychiatric disability, diagnosed as a depressive 
disorder, which has been linked to his stressful experiences 
in service.  See 38 C.F.R. § 3.303(d).  Accordingly, and in 
view of the lack of any specific medical evidence to the 
contrary (i.e., medical evidence establishing that the 
veteran currently has a psychiatric disability that is not 
related to service), the Board finds that the criteria for 
service connection for a depressive disorder are met.  



ORDER

Service connection for a depressive disorder is granted.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

